lN THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STR|CT OF TEXAS
HQUSTON D|VlSlON

l\/llCHAEL WlNSTON,
Plaintiff,
ClVlL ACT|ON NO. 4:18-CV-4060

L|FE lNSURANCE COl\/|PANY
OF NORTH AER|CA,

WJW)WJW'>CU>CO'JCO?W'JCMCO)

Defendant.

ORDER FOR DlSMlSSAL WlTHOUT PREJUD|CE

 

ON TH|S, day, this Court considered the l\/lotion of P|aintiff l\/lichael Winston to

dismiss all claims against Defendant Life lnsurance Company of North America With

 

prejudice and finds that the l\/lotion is Well taken. lt is therefore:

ORDERED, ADJUDGED AND DECREED that Plaintiff l\/lichael Wi|son’s l\/lotion
to Dismiss all claims against Defendant l_ife insurance Company of North America
Without prejudice is GRANTED and all claims and causes of action by Plaintiff against
Defendant are DlSl\/llSSED WlTHOUT PREJUD|CE

No additional claims /by any party §are pending in this action against any party,
and this dismissal order is a final judgment disposing of all claims in this action.

Cost of court and attorney’s fees are to be borne by the party incurring same. -

sleNEDthiS §§ day of 960 F_ 2018

   
 

 

GE

   

 

